Name: Commission Regulation (EEC) No 2928/92 of 8 October 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 10 . 92 Official Journal of the European Communities No L 295/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2928/92 of 8 October 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom and Italy, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'United Kingdom' in parts 1 , 2, 3 , 4 , 5 , 7, 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto ; 2 . the column headed 'Italy* in parts 1 , 2 , 3, 4 , 5 , 6, 7, 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto ; 3 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 12 October 1992 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 2873/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot ­ market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 30 September to 6 October 1992 for the pound sterling, the Italian lira and the Greek drachma lead, pursuant to Article 9 (2) of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24. 6 . 1985 , p. 6 . O OJ No L 201 , 31 . 7 . 1990 , p . 9. O OJ No L 153, 17. 6 . 1991 , p. 1 . C) OJ No L 289, 5 . 10 . 1992 , p. 1 . O OJ No L 310, 21 . 11 . 1985 , p. 4 . (4) OJ No L 358, 8 . 12 . 1989, p . 28 . No L 295/2 Official Journal of the European Communities 12 . 10 . 92 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 14,366 14,366 19,407 19,407 14,366 14,366 13,648 13,648 13,648 13,103 13,103 14,366 14,366 13,648 13,648 17,417 16,412 20,112 6,465 13,921 13,365 13,921 13,921 24,755 18,810 18,344 20,830 14,653 13,921 19,108 13,921 13,921 14,653 13,921 13,921 13,365 14,653 30 853 30 853 41 680 41 680 30 853 30 853 29 313 29 313 29 313 28 140 28 140 30 853 30 853 29 313 29 313 37 406 35 249 43 195 13 884 29 899 28 703 29 899 29 899 53 166 40 398 39 397 44 737 31 470 29 899 41 038 29 899 29 899 31 470 29 899 29 899 28 703 31 470 7285 7286 11-1 11-1 11-2 11-1 11-1 7285 7286 No L 295/312 . 10 . 92 Official Journal of the European Communities Positive Negative Germany Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-6 11-6 7158 7159 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29' 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 13,921 13,921 - 13,921 19,108 13,365 23,585 14,653 13,921 15,802 13,921 13,921 13,921 19,108 21,838 13,921 13,365 23,585 18,344 13,365 13,365 14,653 14,653 14,653 14,653 13,921 13,921 13,921 14,653 13,921 13,921 13,921 14,653 13,921 13,921 13,921 10,774 4,310 25,571 19,106 24,294 18,152 21,155 24,278 24,278 21.692 29 899 29 899 29 899 41 038 28 703 50 653 31 470 29 899 33 939 29 899 29 899 29 899 41 038 46 901 29 899 28 703 50 653 39 397 28 703 28 703 31 470 31 470 31 470 31 470 29 899 29 899 29 899 31 470 29 899 29 899 29 899 31 470 29 899 29 899 . 29 899 23 140 9 256 54 919 41 035 52 177 38 986 45 435 52 142 52 142 46 589 11-3 11-3 7290 7291 11-3 11-3 7290 7291 11-1 11-1 7285 7286 11-4 11-4 11-4 7294 7295 7294 O No L 295/4 Official Journal of the European Communities 12. 10 . 92 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Italy Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 1 000 kg o C) o o 21,692 21,692 21,692 21,692 21,692 21,692 21,692 33,041 28,300 21,692 21,692 21,692 29,593 20,687 21,692 46 589 46 589 46 589 46 589 46 589 46 589 46 589 70 963 60 781 46 589 46 589 46 589 63 558 44 429 46 589 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 5,933 12,290 5,933 12,290 5,933 12,714 5,933 12,714 28,731 12 743 26 396 12 743 26 396 12 743 27 306 12 743 27 306 61 707 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 3 702 42 358 84 716 6 300 12 600 66 840 133 679 3 702 46 060 88 418 3 702 10 002 16 302 3 702 70 542 137 381 O (2) o o o o o o o o o o o o (2) o o 1,724 19,722 39,444 2,933 5,867 31,121 62,243 1,724 21,446 41,168 1,724 4,657 7,591 1,724 32,845 63,967 2309 10 31 No L 295/512 . 10 . 92 Official Journal of the European Communities Positive Negative Germany Portugal Spain CN code Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF . Dr £ IrlDM F1 Esc £ Pta  I 000 kg 2309 10 31 2309 10 33 2309 10 51 2309 10 53 Table Ad^ £nal Notes 23-3 7691 23-9 7541 0 23-9 7542 0 23-9 7543 (2) 23-9 7545 0 23-9 7546 0 23-9 7547 0 23-9 7548 0 23-9 7549 0 23-9 7645 0 23-9 7646 0 23-9 7647 (2) 23-9 7648 (2) 23-9 7649 (2) 23-9 7650 (2) 23-9 7651 (2) 23-9 7652 (2) 23-9 7653 (2) 23-4 7624 23-4 7692 23-10 7541 0 23-10 7542 (2) 23-10 7543 0 23-10 7545 (2) 23-10 7546 0 23-10 7547 (2) 23-10 7548 0 23-10 7549 (2) 23-10 7654 (2) 23-10 7655 0 23-10 7656 0 23-10 7657 (2) 23-10 7658 (2) 23-10 7659 0 23-10 7660 (2) 23-10 7661 (2) 23-10 7662 O 23-5 7624 23-5 7693 23-11 7541 (2) 23-11 7542 (2) 23-11 7543 (2) 23-11 7545 (2) 23-11 7546 0 23-11 7547 0 5,459 19,722 39,444 2,933 5,867 31,121 62,243 5,459 25,181 44,903 5,459 8,392 11,326 5,459 36,580 67,702 10,774 19,722 39,444 2,933 5,867 31,121 62,243 10,774 30,496 50,218 10,774 13,707 16,641 10,774 41,895 73,017 1,724 19,722 39,444 2,933 5,867 11 724 42 358 84716 6 300 12 600 66 840 133 679 11724 54 082 96 440 11 724 18 024 24 324 11 724 78 564 145 403 23 140 42 358 84 716 6 300 12600 66 840 133 679 23 140 65 498 107 856 23 140 29 440 35 740 23 140 89 980 156 819 3 702 42 358 84 716 6 300 12 600 2309 90 31 2309 90 33 No L 295/6 Official Journal of the European Communities 12 . 10. 92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  230990 33 23-11 7548 (2) 31,121 66 840 23-11 7549 O 62,243 133 679 23-11 7663 (2) 1,724 3 702 23-11 7664 O 21,446 46 060 23-11 7665 (2) 41,168 88 418 23-11 7666 (2) 1,724 3 702 23-11 7667 O 4,657 10 002 23-11 7668 O 7,591 16 302 23-11 7669 (2) 1,724 3 702 23-11 7670 O 32,845 70 542 23-11 7671 (2) 63,967 137 381 2309 90 41 23-6 7624   23-6 7694 5,459 11 724 2309 90 43 23-12 7541 (2)   23-12 7542 (2) 19,722 42 358 23-12 7543 (2) 39,444 84 716 23-12 7545 (2) 2,933 6 300 23-12 7546 (2) 5,867 12 600 23-12 7547 (2)   23-12 7548 (2) 31,121 66 840 23-12 7549 (2) 62,243 133 679 23-12 7672 (2) 5,459 11 724 23-12 7673 (2) 25,181 54 082 23-12 7674 (2) 44,903 96 440 23-12 7675 (2) 5,459 11 724 23-12 7676 (2) 8,392 18 024 23-12 7677 (2) 11,326 24 324 23-12 7678 (2) 5,459 11 724 23-12 7679 (') 36,580 78 564 23-12 7680 (2) 67,702 145 403 2309 90 51 23-7 7624   23-7 7695 10,774 23 140 2309 90 53 23-13 7541 (2)   23-13 7542 (2) 19,722 42 358 23-13 7543 (2) 39,444 84 716 23-13 7545 (2) 2,933 6 300 23-13 7546 (2) 5,867 12 600 23-13 7547 (2)   23-13 7548 (2) 31,121 66 840 23-13 7549 (2) 62,243 133 679 23-13 7681 (2) 10,774 23 140 23-13 7682 (2) 30,496 65 498 23-13 7683 (2) 50,218 107 856 23-13 7684 (2) 10,774 23 140 23-13 7685 (2) 13,707 29 440 12 . 10. 92 Official Journal of the European Communities No L 295/7 1 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 90 53 23-13 7686 (*) 16,641 35 740 23-13 7687 (2) 10,774 23 140 23-13 7688 (') 41,895 89 980 23-13 7689 O 73,017 156 819 (*) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. \ (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 295/8 Official Journal of the European Communities 12 . 10 . 92 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom France Greece IrelandBelgium/ Denmark Italy Luxem ­ bourg Bfrs/Lfrs Dkr LitDM F1 Pta Esc £ FF Dr £ Irl 100 kg 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 021012 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 3 945 3 355 3 945 5 130 7 438 5 745 5 745 8 310 4 463 8 310 5 745 5 745 5 130 7 438 5 745 5 745 8 310 4 463 8 310 5 745 5 745 2 052 2 257 1231 7 438 5 745 14 466 11 388 4 463 7 438 6 566 7 181 5 745 8 310 8 310 5 745 5 745 11 388 1i 111 1,965 1.671 1,965 2,555 3,705 2,862 2,862 4,139 2,223 4,139 2,862 2,862 2,555 3,705 2,862 2,862 4,139 2,223 4,139 2,862 2,862 1,022 1,124 0,613 3,705 2,862 7,205 5.672 2,223 3,705 3,270 3,577 2,862 4,139 4,139 2,862 2,862 5,672 7,128 02-3 02-3 7039 7054 12 . 10. 92 Official Journal of the European Communities No L 295/9 I Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit France Greece Ireland CN code FF Dr £ Irl 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11  100 kg  02-3 7039 7,205 14 466 02-3 7054 3,705 7 438 3,705 7 438 O 3,577 7 181 16-1 7319 C)(2) 6,004 12 055 16-1 7322 OO 4,803 9 644 16-1 7319 OO 4,088 8 207 16-1 7322 OO 3,270 6 566 2,862 5 745 3,321 6 669 16-3 7327 3,705 7 438 16-3 7328 6,260 12 568 16-3 7329 3,832 7 694 16-3 7327 2,862 5 745 16-3 7328 5,238 10 516 16-3 7329 3,577 7 181 16-3 7327 3,705 7 438 16-3 7328 6,260 12 568 16-3 7329 3,577 7 181 16-3 7327 2,862 5 745 16-3 7328 5,238 10 516 16-3 7329 3,577 7 181 16-3 7327 2,862 5 745 16-3 7328 5,238 10 516 16-3 7329 3,577 7 181 16-3 7327 2,862 5 745 16-3 7328 3,449 6 925 16-3 7329 2,759 5 540 16-1 7319 2,862 5 745 16-1 7322 2,299 4 617 1,712 3 437 3,321 6 669 3,449 6 925 1,712 3 437 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 O If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied^ only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. O The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 295/10 Official Journal of the European Communities 12. 10 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN codc Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaFl £ 100 kg live weight  C) o o c&gt;  100 kg net weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 O 29 464 29 464 29 464 29 464 29 464 55 982 55 982 55 982 55 982 44 786 44 786 67 178 67 178 44 786 76 607 49 794 49 794 7 967 7 967 39 836 12 449 12 449 62 243 39 836 62 243 62 243 12 449 62 243 76 607 62 243 44 786 63 937 63 937 63 937 63 937 38 303 25 634 25 634 13,719 13,719 13,719 13,719 13,719 26,066 26,066 26,066 26,066 20,853 20,853 31,279 31,279 20,853 35,669 23,185 23,185 3,710 3,710 18,548 5,796 5,796 28,981 18,548 28,981 28,981 5,796 28,981 35,669 28,981 20,853 29,770 29,770 29,770 29,770 17,834 11,935 11,935 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 0202 20 50 o o o oo o 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 12 . 10 . 92 Official Journal of the European Communities No L 295/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 295/12 Official Journal of the European Communities 12. 10. 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive Negative Additional code Notes Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Tabe Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Ut FF DrDM F1 Pu Esc £ £ Irl 100 pieces  0,336 0,980 0,336 713 2 0,81 713  100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 1,460 2,375 2,251 1,605 2,346 1,834 2,086 2,272 2,292 2,513 2,794 3,392 3,769 3,216 3,517 3,352 2,086 2,272 2,292 2,513 3,392 3,769 3,216 3,517 3,352 6,181 2,499 1,903 1,317 3,441 3,233 5,856 1,317 4,814 2,764 3 099 5 041 4 779 3 407 4 982 3 894 4 428 4 824 4 867 5 335 5 932 7 202 8 002 6 828 7 466 7 117 4 428 4 824 4 867 5 335 7 202 8 002 6 828 7 466 7 117 13 122 5 307 4 040 2 797 7 306 6 863 12 432 2 797 10 221 5 868 12. 10. 92 Official Journal of the European Communities No L 295/ 13 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl CN code Table Additionalcode Notes 100 kg 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 4 040 2 797 7 787 3 650 6 571 12 432 2 797 15 679 13 122 8 803 8 213 , 7 828 4 040 2 797 11 199 7 306 10 826 6 863 10 268 12 432 2 797 13 122 5 307 4 040 2 797 7 306 6 863 12 432 2 797 10 221 5 868 4 040 2 797 7 787 3 650 6 571 12 432 2 797 15 679 13 122 8 803 8 213 7 828 4 040 2 797 1,903 1,317 3,668 1,719 3,095 5,856 1,317 7,385 6,181 4,146 3,868 3,687 1,903 1,317 5,275 3,441 5,099 3,233 4,836 5,856 1,317 6,181 2,499 1,903 1,317 3,441 3,233 5,856 1,317 4,814 2,764 1,903 1,317 3,668 1,719 3,095 5,856 1,317 7,385 6,181 4,146 3,868 3,687 1,903 1,317 No L 295/ 14 Official Journal of the European Communities 12 . 10 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy ­ France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ lrl  100 kg  100 pieces   100 kg 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 5,275 3,441 5,099 3,233 4,836 5,856 1,317 2,928 0,700 0,240 2,115 9,899 4,315 4,611 9,561 2,454 4,585 6,441 6,173 6,441 8,588 1,163 8,588 1,163 11 199 7 306 10 826 6 863 10 268 12 432 2 797 6 216 1 487 509 4 491 21 017 9 161 9 790 20 298 5 209 9 734 13 675 13 106 13 675 18 233 2 470 18 233 2 470 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 12 . 10 . 92 Official Journal of the European Communities No L 295/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Portugal Spain CN code Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Ut FF Dr £ IrlDM F1 Esc £ Put 100 kg a + e 15,561 10,146 15,561 a+e 33 420 21 790 33 420 d + f d + f a + c 10,146 a + c a + c a + c a + c a + c + f d + f d + f a+c 21 790 a+c a+c a+c a+c a+c+f Table Ad*Ud °enal Notes 04-1 7058 04-3 7059 04-3 7079 04-3 7222 04-4 7089 04-4 7089 04-2 7744 04-6 7098 04-6 7114 04-6 7224 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-5 7093 04-5 7097 ­ 04-5 7223 04-6 7098 04-6 7114 04-6 7224 04-2 7744 04-4 7089 04-2 7744 04-2 7744 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 a + c a + c + f a + c a + c a + c a + c+f a + c+f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 10,146 15,561 a+c a+c+ f a+c a+c a+c a+c+f a + c+f a + c + f a+c a+c a+c a+c+ f a+c+f a+c+ f 21790 33 420 10,146 21 790 a + c a + c d+f a + c + f a + c + f a + c a+c d + f a+c+f a+c+ f No L 295/ 16 Official Journal of the European Communities 12 . 10 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 100 kg 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 . 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 a+ c a + c a + c a+c+f a + c+f a + c+f a+c a + c a+c a+c a + c a+c a + c+f a + c+f a+c+f a+c+f a + c+f a + c + f 19 266 19 747 a+ c a + c a+c a+c+ f a+c + f a + c + f a+c a + c a + c a+c a+c a + c a+c+ f a+c+ f a+c+ f a + c + f a + c + f a+c + f 8,970 9,195 13,017 13,343 14,1 5 1 14,505 25,777 26,421 b x coef b x coef b x coef b b x coef 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04^2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 27 957 28 656 30 393 31 153 55 361 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 56 745 b x coef b x coef b x coef b b x coef 0406 10 20 19,348 22,091 13,302 17,309 6,046 8,795 22,091 17,309 8,795 22,091 29,955 41 554 47 446 28 568 37 176 12 986 18 888 47 446 37 176 18 888 47 446 64 334 0406 10 80 0406 20 10 0406 20 90 12 . 10. 92 Official Journal of the European Communities No L 295/ 17 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spam DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu 100 kg 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 1 1 7,944 11,652 16,954 20,106 7,944 11,652 16,954 16,954 20,106 20,106 20,911 17,309 19,348 22,091 13,302 17,309 25,855 25,855 17,309 25,855 17 062 25 025 36 413 43 182 17 062 25 025 36 413 36 413 43 182 43 182 44 911 37 176 41 554 47 446 28 568 37 176 55 530 55 530 37 176 55 530 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 0406 9013 0406 9015 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 23,693 19,348 22,091 13,302 17,309 19,348 22,091 13,302 17,309 19,348 22,091 13,302 50 885 41 554 47 446 28 568 37 176 41 554 47 446 28 568 37 176 41 554 47 446 28 568 0406 90 27 No L 295/18 Official Journal of the European Communities 12 . 10. 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 100 kg  17,309 37 1760406 90 27 0406 90 29 19,348 22,091 13,302 17,309 41 554 47 446 28 568 37 176 0406 90 31 19,348 22,091 13,302 17,309 41 554 47 446 28 568 37 176 0406 90 33 0406 90 35 04-15 ! 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 725&gt; 7258 19,348 22,091 13,302 17,309 19,348 22,091 13,302 17,309 19,348 22,091 13,302 17,309 19,348 22,091 13,302 17,309 41 554 47 446 28 568 37 176 41 554 47 446 28 568 37 176 41 554 47 446 28 568 37 176 41 554 47 446 28 568 37 176 0406 90 37 0406 90 39 0406 90 50 41 554 47 446 28 568 37 176 19,348 22,091 13,302 17,309 0406 90 61 0406 90 63 0406 90 69 0406 90 73 29,955 19,348 64 334 41 554 04-16 04-16 7259 7274 12 . 10. 92 Official Journal of the European Communities No L 295/19 Positive Negauve CN code Notes Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain Table Additional |code Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 100 kg 22,091 13,302 17,309 47 446 28 568 37 176 19,348 22,091 13,302 17,309 41 554 47 446 28 568 37 176 19,348 22,091 13,302 17,309 41 554 47 446 28 568 37 176 19,348 22,091 13,302 17,309 41 554 47 446 28 568 37 176 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 0406 90 93 0406 90 99 2309 10 15 19,348 22,091 13,302 17,309 41 554 47 446 28 568 37 176 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7228 7230 7232 7553 7554 7555 7556 19,348 22,091 13,302 17,309 41 554 47 446 28 568 37 176 41 554 47 446 28 568 37 176 19,348 22,091 13,302 17,309 6,046 8,795 12 986 18 888 22,091 17,309 8,795 1,972 3,944 5,917 7,396 47 446 37 176 18 888 4 236 8 472 12 707 15 884 No L 295/20 Official Journal of the European Communities 12. 10 . 92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland SpainCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 10 15 2309 10 19 17 790 19 061 630 1 260 1 890 2 363 2 646 2 835 6 684 13 368 20 052 25 065 28 073 30 078 4 236 8 472 12 707 15 884 17 790 19 061 630 1 260 1 890 2 363 2 646 2 835 6 684 13 368 20 052 25 065 28 073 30 078 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 IMi 7C77 8,283 8,875 0,293 0,587 0,880 1,100 1,232 1,320 3,112 6,224 9,336 11,670 13,071 14,005 1,972 3,944 5,917 7,396 8,283 8,875 0,293 0,587 0,880 1,100 1,232 1,320 3,112 6,224 9,336 11,670 13,071 14,005 1,972 3,944 5,917 7,396 8,283 8,875 0,293 0,587 0,880 1,100 1,232 2309 10 39 4 236 8 472 12 707 15 884 17 790 19 061 630 1 260 1 890 2 363 2 646 12 . 10, 92 Official Journal pf the European Communities No L 295/21 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom SpamBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta  100 kg  2309 10 39 2309 10 59 1,320 3,112 6,224 9,336 11,670 13,071 14,005 1,972 3,944 5,917 7,396 8,283 8,875 0,293 0,587 0,880 1,100 1,232 1,320 3,112 6,224 9,336 11,670 13,071 14,005 1,972 3,944 5,917 7,396 8,283 8,875 0,293 0,587 0,880 1,100 1,232 1,320 3,112 6,224 9,336 11,670 13,071 14,005 2 835 6 684 13 368 20 052 25 065 28 073 30 078 4 236 8 472 12 707 15 884 17 790 19 061 630 1 260 1 890 2 363 2 646 2 835 6 684 13 368 20 052 25 065 28 073 30 078 4 236 8 472 12 707 15 884 17 790 19 061 630 1 260 1 890 2 363 2 646 2 835 6 684 13 368 20 052 25 065 28 073 30 078 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 2309 10 70 No L 295/22 Official Journal of the European Communities 12 . 10 . 92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland SpainCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta  100 kg  2309 10 70 2309 90 35 2309 90 39 ! 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 4 236 8 472 12 707 15 884 17 790 19 061 630 1 260 1 890 2 363 2 646 2 835 6 684 13 368 20 052 25 065 28 073 30 078 4 236 8 472 12 707 15 884 17 790 19 061 630 1 260 1 890 2 363 2 646 2 835 6 684 13 368 20 052 25 065 28 073 30 078 4 236 8 472 12 707 15 884 17 790 19 061 1,972 3,944 5,917 7,396 8,283 8,875 0,293 0,587 0,880 1,100 1,232 1,320 3,112 6,224 9,336 11,670 13,071 14,005 1,972 3,944 5,917 7,396 8,283 8,875 0,293 0,587 0,880 1,100 1,232 1,320 3,112 6,224 9,336 11,670 13,071 14,005 1,972 3,944 5,917 7,396 8,283 8,875 2309 90 49 12 . 10. 92 Official Journal of the European Communities No L 295/23 Positive Negative Spain CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl 'DM F1 Esc £ Pta  100 kg  2309 90 49 2309 90 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23.-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 0,293 0,587 0,880 1,100 1,232 1,320 3,112 6,224 9,336 11,670 13,071 14,005 1,972 3,944 5,917 7,396 8,283 8,875 0,293 0,587 0,880 1,100 1,232 1,320 3,112 6,224 9,336 11,670 13,071 14,005 1,972 3,944 5,917 7,396 8,283 8,875 0,293 0,587 0,880 1,100 1,232 1,320 3,112 630 1 260 1 890 2 363 2 646 2 835 6 684 13 368 20 052 25 065 28 073 30 078 4 236 8 472 12 707 15 884 17 790 19 061 630 1 260 1 890 2 363 2 646 2 835 6 684 13 368 20 052 25 065 28 073 30 078 4 236 8 472 12 707 15 884 17 790 19 061 630 1 260 1 890 2 363 2 646 2 835 A A84 2309 90 70 NoL 295/24 Official Journal of the European Communities 12 . 10.92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 90 70 23-14 7580 6,224 13 368 23-14 7581 9,336 20 052 23-14 7582 11,670 25 065 23-14 7583 13,071 28 073 23-14 7584 ' 14,005 30 078 23-14 7885    °/o milk fat/100 kg product  0,288 618 0,316 678 a b % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product C 0,133 286 % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,156 334 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product 0,012 26e  °/o sucrose/ 100 kg product  f 0,053 113 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 1 00 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, ana where this is the case, the actual content by weight ofthese products and the lactose content of the added whey. 12 . 10 . 92 Official Journal of the European Communities No L 295/25 PART 6 SECTORWINE Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg . Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 21 25 22-5 7431 (*) 8 593 22-5 7432 (2) 8 593 22-5 7434 (') 370 22-5 7587 (2) 8 593 22-5 7588 (') 370 2204 21 29 22-6 7438 (2) 6 020 22-6 7439 (2) 6 020 22-6 7441 O 370 22-6 7589 (2) 6 020 22-6 7590 0) 370 2204 21 35 22-8 7449 (2) 8 593 22-8 7451 C) 370 22-8 7591 O 8 593 22-8 7592 ( ») 370 2204 21 39 22-9 7455 (2) 6 020 22-9 7457 ( ») 370 22-9 7593 (2) 6 020 22-9 7594 (l) 370 2204 29 10 22-3 7426 (l) 370 2204 29 25 22-11 7478 (2) 8 593 22-11 7479 (2) 8 593 22-11 7480 (2) 8 593 22-11 7481 (2) 8 593 22-11 7483 O 370 22-11 7595 (2) 8 593 22-11 7596 C) 370 2204 29 29 22-12 7487 (2) 6 020 22-12 7488 (2) 6 020 22-12 7490 0) 370 22-12 7597 (2) 6 020 22-12 7598 (') 370 2204 29 35 22-14 7498 (2) 8 593 22-14 7499 (2) 8 593 22-14 7518 0) 370 22-14 7599 0) 8 593 No L 295/26 Official Journal of the European Communities 12 . 10 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain L DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 2204 29 35 22-14 7614 (') 370 2204 29 39 22-15 7524 (J) 6 020 22-15 7526 (') 370 22-15 7618 (2) 6 020 22-15 7619 O ' 370 O Per °/o vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi. 12 . 10 . 92 Official Journal of the European Communities No L 295/2 / PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Ir Pta  100 kg  0) o o o o 4,392 9 434 4,392 9 434 4,392 9 434 4,392 9 434 4,392 9 434 4,392 9 434 4,392 9 434 4,392 9 434 5,273 11 325 5,273 11 325 5,273 - 11 325 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter  5,273 11 325 5,273 11 325 5,273 11 325  % sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O C) C) 0,0527 113,25 0,0527 113,25 0,0527 113,25  100 kg of dry matter  . 5,273 11 3251702 90 30 1702 90 60  °/o sucrose content and 100 kg net  1702 90 71 1702 90 90 3 3 3 3 3 3 3 0,0527 113,25 0,0527 113,25 0,0527 113,25 0,0527 113,25 0,0527 113,25 0,0527 113,25 0,0527 113,25  100 kg of dry matter  5,273 11 3252106 90 30 2106 90 59  % sucrose content and 100 kg net  O o 0 0,0527 113,25 0,0527 113,25 0,0527 113,25 No L 295/28 Official Journal of the European Communities 12 . 10 . 92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in the case of exports . 12 . 10. 92 Official Journal of the European Communities No L 295/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland SpainBelgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  30 078 33 509 47 361 14,005 15,597 22,052 7 513 30 078 33 509 47 361 3,498 14,005 15,597 22,052 3,498 3,567 3,567 3,141 3,141 3,529 3,529 7 513 7 661 7 661 6 745 6 745 7 579 7 579 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 5,492 11 798 No L 295/30 Official Journal of the European Communities 12 . 10. 92 Positive Negative Germany Nether ­ lands Portugal United Kingdom SpamCN code fable Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta 100 kg  7632 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 2,457 2,647 5 685 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 7633 7634 3,053 4,050 6 556 8 697 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 2,586 3,769 4,536 5,241 6,408 5 556 8 100 9 746 11 263 13 767 6585 7585 6586 7586 7001 7002 7003 7004 12 . 10 . 92 Official Journal of the European Communities No L 295/31 Positive Negative Spain CN code Table Additionalcode Notes Germany Nether ­ lands I Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Esc £ Pta  100 kg  2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 3,085 4,414 4,271 3,168 6,074 6 625 9 479 9 173 6 803 13 046 2905 44 1 1 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 4,271 3,168 6,074 9 173 6 803 13 046 3,085 4,414 6 625 9 479 2,704 3,653 4,982 5 809 7 847 10 701 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 3,352 4,301 3,053 4,050 3,100 4,097 5,046 6,375 2,529 3,668 4,665 5,614 6,943 3,177 4,316 5,313 6,262 3,875 7 197 9 235 6 556 8 697 6 657 8 798 10 836 13 690 5 433 7 879 10 020 12 058 14 912 6 821 9 267 11 408 13 446 8 321 No L 295/32 Official Journal of the European Communities 12. 10 . 92 Positive Negative Germany Nether ­ lands Portugal SpainCN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta 100 kg  7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 5,014 6,011 5,882 7,021 8,018 8,967 10,296 6,450 7,589 8,586 9,535 10,864 7,098 8,237 9,234 10,183 7,796 8,935 9,932 10,504 11,643 12,640 13,589 14,918 I.1,072 12,211 13,208 14,157 15,486 II,720 12,859 13,856 14,805 12,418 13,557 14,554 20,447 21,586 22,583 23,532 24,861 21,015 22,154 23,151 24,100 10 767 12 908 12 633 15 079 17 220 19 258 22 112 13 855 16 301 18 442 20 480 23 334 15 243 17 689 19 830 21 868 16 743 19 189 21 330 22 559 25 005 27 146 29 184 32 038 23 781 26 227 28 368 30 406 33 260 25 169 27 615 29 756 31 794 26 669 29 115 31 256 43 914 46 360 48 501 50 539 53 393 45 136 47 582 49 723 51 761 12 . 10 . 92 Official Journal of the European Communities No L 295/33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta , £  100 kg  21,663 22,802 23,799 22,361 23,500 46 524 48 970 51 111 48 024 50 470 2,849 3,798 5,127 6 119 8 157 11 011 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 0 (') C) o c&gt; o o c&gt; o o o o o o o c&gt; o o 0 0 C) C) o (1) o 0) C) 0 C) C) C) C) o C) C) 0 C) o 3,417 4,366 5,695 3,068 4,065 5,014 2,627 3,766 4,763 2,674 3,813 4,810 5,759 7,088 3,242 4,381 5,378 6,327 7,656 3,890 5,029 6,026 6,975 4,588 5,727 6,724 6,595 7,734 8,731 9,680 11,009 7,163 7 341 9 379 12 233 6 588 8 729 10 767 5 642 8 088 10 229 5 743 8 189 10 330 12 368 15 222 6 965 9411 11 552 13 590 16 444 8 353 10 799 12 940 14 978 9 853 12 299 14 440 14 165 16611 18 752 20 790 23 644 15 387 No L 295/34 Official Journal of the European Communities 12. 10. 92 Posmve Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom SpainBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Esc £ Pta 100 kg 17 833 19 974 22 012 24 866 16 775 19 221 21 362 23 400 18 275 20 721 22 862 24 091 26 537 28 678 30 716 33 570 25 313 27 759 29 900 31938 34 792 26 701 29 147 31 288 33 326 28 201 30 647 32 788 . 45 446 47 892 50 033 52 071 46 668 49 114 51 255 53 293 48 056 50 502 52 643 49 556 52 002 10311 12 757 14 898 16 936 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177' 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 C) C) C) C) O C) C) C) C) C) o C) C) C) C) C) C) C) C) C) C) o C) C) 0 C) C) C) C) C) C) C) C) C) C) o 0 o C) C) C1) C) C) c&gt; 0) 8,302 9,299 10,248 11,577 7,811 8,950 9,947 10,896 8,509 9,648 10,645 11,217 12,356 13,353 14,302 15,631 11,785 12,924 13,921 14,870 16,199 12,433 13,572 14,569 15,518 13,131 14,270 15,267 21,160 22,299 23,296 24,245 21,728 22,867 23,864 24,813 22,376 23,515 24,512 23,074 24,213 4,800 5,939 6,936 7,885 12. 10 . 92 Official Journal of the European Communities No L 295/35 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom SpainBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM FI Esc £ Pta  100 kg  7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 C) O (') C) o o 0 C) C) o o C) 0) C) 0 o e&gt; o o o o o o 0 C) 0 C) C) C) C) 0 C) 0 C) O C) 0) C) C) 0 0 (l) C) 0) 9,214 5,368 6,507 7,504 8,453 9,782 6,016 7,155 8,152 9,101 6,714 7,853 8,850 7,412 8,551 11,370 12,509 13,506 14,455 15,784 11,938 13,077 14,074 15,023 16,352 12,586 13,725 14,722 15,671 13,284 14,423 6,391 7,530 8,527 9,476 10,805 6,959 8,098 9,095 10,044 11,373 7,607 8,746 9,743 10,692 19 790 11 533 13 979 16 120 18 158 21 012 12 921 15 367 17 508 19 546 14 421 16 867 19 008 15 921 18 367 24 419 26 865 29 006 31044 33 898 25 641 28 087 30 228 32 266 35 120 27 029 29 475 31 616 33 654 28 529 30 975 13 731 16 177 18 318 20 356 23 210 14 953 17 399 19 540 21 578 24 432 16 341 18 787 20 928 22 966 No L 295/36 Official Journal of the European Communities 12. 10 . 92 Positive Negative Germany Nether ­ lands Portugal United Kingdom SpainCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta 100 kg 7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 C) 0) o C) C) o C) C) C) o 0) C) o o o C) C) o C) C) C) o C) C) C) e&gt; C) C) o C) (l) 0) C) C) C) o C) 0 C) C) o C) C) o 8,305 9,444 10,441 9,003 10,142 12.321 13,460 14,457 15,406 16,735 12,889 14,028 15,025 15,974 17,303 13,537 14,676 15,673 16,622 14,235 15,374 14,933 7,967 9,106 10,103 11,052 12,381 8,535 9,674 10,671 11,620 12,949 9,183 10.322 11,319 12,268 9,881 11,020 12,017 10,579 11,718 13,132 14,271 15,268 16,217 17 841 20 287 \ 22 428 19 341 21 787 26 462 28 908 31 049 33 087 35 941 27 684 30 130 32 271 34 309 37 163 29 072 31 518 33 659 35 697 30 572 33 018 32 072 17 116 19 562 21 703 23 741 26 595 18 338 20 784 22 925 24 963 27 817 19 726 22 172 24 313 26 351 21226 23 672 25 813 22 726 25 172 28 205 30 651 32 792 34 830 12 . 10 . 92 Official Journal of the European Communities No L 295/37 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta  100 kg  17,546 13,700 14,839 15,836 16,785 14.348 15,487 16,484 15,046 16,185 9,210 10.349 11,346 12,295 13,624 9,778 10,917 11,914 12,863 14,192 10.426 11.565 12.562 13.511 11,124 12*263 13,260 11,822 12,961 13,859 15,558 15,995 16,944 18,273 14.427 15.566 16.563 17.512 15,075 16,214 17,211 15,773 16,912 13,898 15,037 7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 O O O C) C) o C) o C) C) C) C) C) (l) C) C) C) o C) o o C) 0 C) o C) o C) C) o 0) C) C) C) C) C) C) 0) C) o C) (l) C) n 37 684 29 427 31 873 34 014 36 052 30 815 33 261 35 402 32 315 34 761 19 786 22 232 24 373 26 411 29 265 21 008 23 454 25 595 27 633 30 487 22 396 24 842 26 983 29 021 23 896 26 342 28 483 25 396 27 842 29 765 33 414 34 352 36 390 39 244 30 987 33 433 35 574 37 612 32 375 34 821 36 962 33 875 36 321 29 849 32 295 No L 295/38 Official Journal of the European Communities 12 . 10 . 92 Positive Negauve Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ In PuDM FI Esc £  100 kg  7602 7603 7604 7605 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 C) (') 0) C) 0 C) &lt;l) C) C) C) C) 0 0 C) 0 C) C) C) C) C) C) C) C) C) C&gt; C) C) C) C) C) 0 0 C) O C) 0 C) 0 (') C) 0 C) O C) 0 16,034 16,983 18,312 14,466 15,605 16,602 17,551 18,880 15,114 16,253 17,250 18,199 15,812 16,951 16,510 16,023 17,162 18,159 19,108 16,591 17,730 18,727 19,676 17,239 18,378 19,375 17,937 19,076 14,981 16,120 17,117 18,066 15,549 16,688 17,685 18,634 16,197 17,336 18,333 16,895 18,034 19,261 20,400 21,397 19,829 34 436 36 474 39 328 31 071 33 517 35 658 37 696 40 550 32 459 34 905 37 046 39 084 33 959 36 405 35 459 34 412 36 858 38 999 41 037 35 634 38 080 40 221 42259 37 022 39 468 41 609 38 522 40 968 32 174 34 620 36 761 38 799 33 396 35 842 37 983 40 021 34 784 37 230 39 371 36 284 38 730 41 367 43 813 45 954 42 589 12 . 10 . 92 Official Journal of the European Communities No L 295/39,1 CN code Table Positive Negative Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 100 kg Additional Notes 7746 (') 7747 O 7750 ( ») 7751 O 7758 7759 7760 (') 7761 O 7762 (') 7765 O 7766 (l) 7768 7769 7770 O 7771 C) 7778 7779 7780 0 7781 0) 7785 O 7786 (') 7788 7789 7798 (') 7799 O 7800 7801 7802 7805 7806 . 7807 7808 (') 7809 (') 7810 7811 7818 0 7819 C) 7820 (') 7821 O 7822 (') 7825 (') 7826 0) 7827 O 7828 (') 7829 (!) 20,968 21,965 20,477 21,616 2,612 3,751 23,541 24,680 25,677 24,109 25,248 4,573 5,712 24,757 25,896 8,494 9,633 27,821 28,960 28,389 29,528 13,116 14,255 3,325 4,464 29,130 30,269 31,266 29,698 30,837 31,834 5,286 6,425 30,346 31,485 9,207 10,346 29,843 30,982 31,979 30,411 31,550 32,547 13,829 14,968 45 035 47 176 43 977 46 423 5 610 8 056 50 560 53 006 55 147 51 782 54 228 9 821 12 267 53 170 55 616 18 243 20 689 59 752 62 198 60 974 63 420 28 169 30 615 7 142 9 588 62 562 65 008 67 149 63 784 66 230 68 371 11 353 13 799 65 172 67 618 19 775 22 221 64 094 66 540 68 681 65 316 67 762 69 903 29 701 32 147 No L 295/40 Official Journal of the European Communities 12 . 10. 92 Posmve Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM FI Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  66 704 69 150 30 029 5 510 7 651 9 689 12 543 6 732 8 873 10911 13 765 5 674 8 120 10 261 12 299 7 174 9 620 11 761 8 674 11 120 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 C) O 0 o o o o 0) 0 0 C) 0 o (') C) o C) C) C) C) o o C) C) C&gt; C) C) C) C) C) C) o (l) C) C) C) n C) o C) o o C) 0 o 31,059 32,198 13,982 2,566 3,563 4,512 5,841 3,134 4,131 5,080 6,409 2,643 3,782 4,779 5,728 3,341 4,480 5,477 4,039 5,178 3,517 4,514 5,463 6,792 2,946 4,085 5,082 6,031 7,360 3,594 4,733 5,730 6,679 4,292 5,431 6,428 4,990 6,129 3,329 4,468 5,465 6,414 7 553 9 694 11 732 14 586 6 329 8 775 10 916 12 954 15 808 7 717 10 163 12 304 14 342 9 217 11 663 13 804 10 717 13 163 7 150 9 596 11 737 13 775 12 . 10. 92 Official Journal of the European Communities No L 295/41 Positive Negative CN code Table Additionalcode Notes Germany Newer ­ lands Portugal United Kingdom SpainBelgium/ Denmark Italy France Greece Ireland Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta  100 kg  o 0 0 o C) o c&gt; C) o o o (l) 0 o 0 0 c&gt; o C) C) O o (l) c&gt; C) o 0 O C) c&gt; o 0 O C) (') C) n C) (') C) o (') C) 0 (*) 7,743 3,897 5,036 6,033 6,982 8,311 4,545 5,684 6,681 7,630 5,243 6,382 7,379 5,941 7,080 4,756 5.895 6,892 7,841 9,170 5,324 6.463 7,460 8,409 9,738 5,972 7.111 8,108 9,057 6,670 7,809 8,806 7,368 8,507 6.896 8,035 9,032 9,981 11,310 7.464 8,603 9,600 10,549 11,878 8.112 16 629 8 372 10 818 12 959 14 997 17 851 9 760 12 206 14 347 16 385 11 260 13 706 15 847 12 760 15 206 10 214 12 660 14 801 16 839 19 693 11 436 13 882 16 023 18 061 20 915 12 824 15 270 17 411 19 449 14 324 16 770 18 911 15 824 . 18 270 14 810 17 256 19 397 21 435 24 289 16032 18 478 20 619 22 657 . 25 511 17 ior\ 7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 'No L 295/42 Official Journal of the European Communities 12 . 10 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom SpamBelgium/ Denmark Italy France Greece Ireland Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta 100 kg 7971 7972 7973 7975 7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 o 0 0 C) o o o o o o (l) o o o o (l) (') (l) C) (') C) o 9,251 10,248 [ 1,197 8,810 9,949 [ 0,946 9,508 [ 0,647 [ 0,701 [ 1,840 [ 2,837 13,786 [ 5,115 [ 1,269 [ 2,408 [ 3,405 [ 4,354 [ 1,917 [ 3,056 [ 4,053 [ 2,615 [ 3.754 19 866 22 007 24 045 18 920 21 366 23 507 20 420 22 866 22 982 25 428 ' 27 569 29 607 32 461 24 204 26 650 28 791 30 829 25 592 28 038 30 179 27 092 29 538 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 743 1 571 2 513 3 474 4 954 7 183 11 146 11 146 15 604 15 604 20 062 20 062 20 062 24 520 24 520 24 520 24 520 24 520 24 520 24 520 0,346 0,732 1,171 1,619 2,309 3,348 5,195 5,195 7,273 7,273 9,350 9,350 9,350 11,428 11,428 11,428 11,428 11,428 11,428 11,428 12 . 10 . 92 Official Journal of the European Communities No L 295/43 Positive Negative CN code Table Ad £U £nal Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   5780 13,506 28 979  5781 13,506 28 979  5785 13,506 28 979  5786 13,506 28 979  579x 0,346 743  5808 0,346 743  5809 0,346 743  5818 0,346 743  5819 0,346 743  582x 0,346 743  5830 0,346 743  5831 0,346 743  ' 5838 0,732 1 571  584x 0,732 1 571  585x 0,732 1 571  586x 1,171 2 513  587x 1,171 2 513  590x 1,619 3 474  591x 1,619 3 474  594x 2,309 4 954  595x 2,309 4 954  596x 3,348 7 183  597x 3,348 7 183  598x 5,195 11 146  599x 5,195 11 146 Amounts to be deducted  61xx 0,316 677  62xx 0,667 1 431  63xx ' 1,067 2 290  64xx 1,475 3 165  65xx 2,104 4 513  66xx 3,050 6 544  670X 4,733 10 155  67lx 4,733 10 155  672x 6,626 14 217  673x 6,626 14 217  674x 8,519 18 279  6750 8,519 18 279  6751 8,519 18 279  6760 10,413 22 341  6761 10,413 22 341  6762 10,413 22 341  6765 10,413 22 341 No L 295/44 Official Journal of the European Communities 12. 10 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom SpainBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr lit FF Dr £ IrlDM F1 Esc £ Pta  100 kg  6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 69 lx 694x 695x 696x 697x 698x 699x 10,413 10,413 10,413 12,306 12,306 12,306 12,306 0,316 0,316 0,316 0,316 0,316 0,316 0,316 0,316 0,667 0,667 0,667 1,067 1,067 1,475 1,475 2,104 2,104 3,050 3,050 4,733 4,733 22 341 22 341 22 341 26 403 26 403 26 403 26 403 677 677 677 677 677 677 677 677 1 431 1 431 1 431 2 290 2 290 3 165 3 165 4 513 4 513 6 544 6 544 10 155 10 155 12 . 10 . 92 Official Journal of the European Communities No L 295/43 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starcb/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of die goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. No L 295/46 Official Journal of the European Communities 12 . 10 . 92 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts l I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2007 91 10 20-4 7385 2,637 5 663 2007 99 10 20-5 7387 2,637 5 663 2007 99 31 20-5 7387 2,637 5 663 2007 99 33 20-5 7387 2,637 5 663 2007 99 35 20-5 7387 2,637 5 663 2007 99 39 20-5 7387 2,637 5 663 12. 10. 92 Official Journal of the European Communities No L 295/47 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Newer ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 100 kg  1509 10 10 1509 10 90 1509 90 00 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 4,901 4,901 3,547 5,480 4,125 4,125 5,391 4,037 4,037 2,073 2,073 0,718 2,529 1,175 1,175 9 760 9 760 7 063 10 913 8 215 8 215 10 736 8 039 8 039 4 128 4 128 1 431 5 037 2 339 2 339 1510 00 10 1510 00 90 No L 295/48 Official Journal of the European Communities 12 . 10 . 92 ANNEX II Monetary coefficients Products I Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal   1,116   1,113    1,013   Milk and milk products   1,116   1,113    1,013   Pigmeat   1,044   1,040       Sugar   1,116   1,113    1,015   Cereals   1,116   1,113    1,015   Eggs and poultry and albumins   1,081   1,078       Wine  1,078      Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,116   1,113    1,013   to be applied to refunds :  cereals   1,116   1,113    1,015   milk   1,116   1,113    1,013   sugar   1,116   1,113    1,015   Jams and marmalades (Regulation (EEC) No 426/86)   1,116   1,113       Olive oil sector   1,031   1,028     